In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

No. 19-2956

REGINALD PITTMAN, by and through his guardian and next
friend, ROBIN M. HAMILTON,
                                        Plaintiff-Appellant,

                                v.

COUNTY OF MADISON, ILLINOIS, et al.,
                                            Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
                     Southern District of Illinois
       No. 3:08-cv-00890-SMY-DGW — Staci M. Yandle, Judge.
                       ____________________

     ARGUED MAY 18, 2020 — DECIDED AUGUST 14, 2020
                ____________________

   Before WOOD, BARRETT, and SCUDDER, Circuit Judges.
    BARRETT, Circuit Judge. Reginald Pittman attempted sui-
cide at the Madison County jail in 2007. Although the attempt
failed, it left him in a vegetative state. Through his guardian,
Pittman filed this § 1983 suit against Madison County and
then-Madison County jail employees, Sergeant Randy Eaton
and Deputy Matthew Werner, alleging that they violated the
2                                                    No. 19-2956

Fourteenth Amendment by failing to provide him with ade-
quate medical care. In 2018, the suit went to trial for the sec-
ond time, and the jury returned a verdict in favor of the de-
fendants. We reverse the district court’s denial of Pittman’s
motion for a new trial and remand because we conclude that
one of the jury instructions erroneously directed the jury to
evaluate Pittman’s Fourteenth Amendment claim according
to a subjective rather than objective standard.
                                I.
    In 2007, Reginald Pittman was a pretrial detainee at the
Madison County jail. At the time, Sergeant Randy Eaton and
Deputy Matthew Werner were employees of the county jail.
After four months of detention, Pittman attempted suicide by
hanging himself with a blanket. The suicide attempt left
Pittman in a vegetative state. In his suicide note, he stated that
the guards were “f***ing” with him and would not give him
access to “crisis [counseling].”
    After Pittman’s suicide attempt, Bradley Banovz, an in-
mate housed near Pittman’s cell, substantiated the claim that
Pittman had made in his suicide note. In an interview with a
county detective, which was captured on video, Banovz
stated that in the days leading up to Pittman’s suicide at-
tempt, Pittman had asked both Werner and Eaton to refer him
to crisis counseling. According to Banovz, while both defend-
ants promised Pittman that they would schedule him for
counseling, neither of them followed through with their
promises.
   Pittman filed a § 1983 suit against Madison County, Wer-
ner, and Eaton. As is relevant on this appeal, Pittman claimed
that the defendants violated the Due Process Clause of the
No. 19-2956                                                                  3

Fourteenth Amendment by failing to provide him with ade-
quate medical care. The defendants moved for summary
judgment, which was granted in 2011. We reversed and re-
manded the suit. Pittman ex rel. Hamilton v. Cnty. of Madison
(Pittman I), 746 F.3d 766 (7th Cir. 2014). On remand, the par-
ties went to trial for the first time, which resulted in a jury
verdict in favor of the defendants in 2015. Pittman appealed
again. Among other things, he challenged the district court’s
exclusion of Banovz’s video interview. We concluded that the
district court’s exclusion of the video interview was a reversi-
ble error and remanded for a new trial. Pittman ex rel. Hamilton
v. Cnty. of Madison (Pittman II), 863 F.3d 734 (7th Cir. 2017).
    In 2018, the case went to trial for the second time. Once
again, the jury returned a verdict for the defendants. Pittman
filed a motion for a new trial, which was denied. On what is
now his third appeal, Pittman challenges one of the jury in-
structions and two evidentiary rulings by the district court.
                                      II.
    Pittman’s principal challenge on appeal concerns a pivotal
jury instruction.1 According to Pittman, the instruction mis-
stated the law: instead of requiring the jury to determine

    1 The defendants argue that Pittman did not preserve this challenge
because his objection to the jury instruction was neither timely nor suffi-
ciently specific under Federal Rule of Civil Procedure 51. See Schobert v. Ill.
Dep't of Transp., 304 F.3d 725, 729 (7th Cir. 2002) (noting that to preserve
an objection to a jury instruction under Rule 51, the objection must be
timely and must “distinctly state the matter objected to and the ground of
the objection”). We’re wholly unconvinced by this argument. As for the
timing, the record indicates that Pittman raised his objection early enough
in the proceedings to give the district court the opportunity to review his
objection before instructing the jury. See id. at 729–30 (“There are no formal
requirements [for the timing of the objection], but pragmatically speaking
4                                                             No. 19-2956

whether the defendants acted in an objectively reasonable
manner, the instruction required the jury to ascertain the de-
fendants’ subjective intent. We decide de novo whether a jury
instruction misstated the law, but even if it did, we will re-
verse only if the misstatement “misguide[d] the jury to the ex-
tent that the complaining party suffered prejudice.” Vi-
ramontes v. City of Chicago, 840 F.3d 423, 428 (7th Cir. 2016) (ci-
tation omitted).
    The challenged jury instruction required the jury to make
four findings: (1) “[t]here was a strong likelihood that
[Pittman] would seriously harm himself,” (2) the defendants
“were aware of … or strongly suspected facts showing [this]
strong likelihood,” (3) they “consciously failed to take reason-
able measures to prevent [Pittman] from harming himself,”
and (4) Pittman “would have suffered less harm if [the de-
fendants] had not disregarded the risk.” Pittman argues that
the instruction is inconsistent with the objectively reasonable
standard that we recently articulated in Miranda v. County of
Lake, 900 F.3d 335 (7th Cir. 2018).
   Before Miranda, this circuit evaluated a Fourteenth
Amendment due process claim brought by a pretrial detainee
under the deliberate indifference standard, which “requires a
showing that the defendant had a ‘sufficiently culpable state

the district court must be made aware of the error prior to instructing the
jury, so that the judge can fix the problem before the case goes to the
jury.”). Moreover, the record shows that Pittman identified the alleged er-
ror in the jury instruction with sufficient specificity by arguing that the
instruction did not comply with the newly articulated objective standard
in Miranda v. County of Lake, 900 F.3d 335 (7th Cir. 2018). Thus, the objec-
tion was “sufficiently detailed to draw the court’s attention to the defect.”
Williamson v. Handy Button Mach. Co., 817 F.2d 1290, 1295 (7th Cir. 1987).
Pittman preserved his challenge for appeal.
No. 19-2956                                                    5

of mind’ and asks whether the official actually believed there
was a significant risk of harm.” Id. at 350 (citation omitted).
This standard tracked the subjective inquiry employed for
Eighth Amendment claims—and that made it a misfit. “Pre-
trial detainees stand in a different position” than convicted
prisoners, so “the punishment model is inappropriate for
them.” Id. Moreover, our approach was undercut by the Su-
preme Court’s decision in Kingsley v. Hendrickson, which held
that an excessive-force claim brought by a pretrial detainee
under the Fourteenth Amendment must be evaluated under
an objective test rather than the subjective deliberate indiffer-
ence standard. 135 S. Ct. 2466, 2473 (2015). So in Miranda, we
changed course. Taking our cue from Kingsley, we held that
an objective standard applies to medical-needs claims
brought by pretrial detainees such as the one brought by
Pittman. 900 F.3d at 352. Under this standard, the jury must
answer two questions. First, it must decide whether the “de-
fendants acted purposefully, knowingly, or perhaps even
recklessly.” Id. at 353. Second, it must determine whether the
defendants’ actions were “objectively reasonable.” Id. at 354.
    Pittman argues that the jury instruction conflicts with this
test because the jury was told to consider whether the
defendants “were aware of … or strongly suspected” facts
showing a likelihood that Pittman would harm himself and
whether the defendants “consciously failed to take reasonable
measures” to avert that harm. (emphasis added). According
to Pittman, this language directed the jury to apply the now-
defunct subjective test rather than the objective test that
governs under Miranda.
   Pittman’s argument fails as to the instruction that the jury
decide whether the defendants “were aware of … or strongly
6                                                     No. 19-2956

suspected facts showing” a strong likelihood that Pittman
would harm himself. This language goes to Miranda’s first in-
quiry: whether the defendants acted “purposefully, know-
ingly, or perhaps even recklessly.” At bottom, Miranda’s first
inquiry encompasses all states of mind except for negligence
and gross negligence. Miranda, 900 F.3d at 353. The chal-
lenged language accurately conveyed this standard to the
jury: if the defendants “were aware” that their actions would
be harmful, then they acted “purposefully” or “knowingly”;
if they were not necessarily “aware” but nevertheless
“strongly suspected” that their actions would lead to harmful
results, then they acted “recklessly.” This much is consistent
with Miranda.
    But the district court erred by telling the jury to determine
whether the defendants “consciously failed to take reasonable
measures to prevent [Pittman] from harming himself.” (em-
phasis added). This language conflicts with Miranda’s second
inquiry: whether the defendants acted in an “objectively rea-
sonable” manner. By using the word “consciously,” the in-
struction erroneously introduced a subjective element into the
inquiry. Under Miranda’s standard, whether the defendants’
failure to take reasonable measures was the result of a con-
scious decision is irrelevant; they are liable if their actions (or
lack thereof) were objectively unreasonable. See Kingsley, 135 S.
Ct. at 2470 (holding that the plaintiff’s Fourteenth Amend-
ment excessive-force claim turned on whether the defend-
ants’ conduct was “objectively unreasonable” rather than on
whether the defendants were “subjectively aware” that that
their conduct was unreasonable). Because the word “con-
sciously” rendered the jury instruction impermissibly subjec-
tive, the jury instruction misstated the law.
No. 19-2956                                                    7

    This error likely “confused or misled” the jury. Boyd v. Ill.
State Police, 384 F.3d 888, 894 (7th Cir. 2004). Although the
word “consciously” is the only aspect of the instruction that
conflicts with Miranda, we consider “the instructions as a
whole, along with all of the evidence and arguments.” Susan
Wakeen Doll Co. v. Ashton-Drake Galleries, 272 F.3d 441, 452 (7th
Cir. 2001). Here, the evidence and arguments presented at
trial by both Pittman and the defendants reveal that the word
“consciously” was likely prejudicial. Pittman presented the
transcript of Banovz’s video interview to convince the jury
that the defendants ignored Pittman’s multiple requests for
crisis counseling. For their part, the defendants sought to
avoid liability by arguing that, despite knowing that Pittman
had been placed on suicide watch a few months before his su-
icide attempt and had an episode of extensive crying around
the same time, they were nevertheless unaware of the actual
risk that Pittman posed to himself. They supported this argu-
ment by testifying, among other things, that they were not fa-
miliar with the jail’s suicide-prevention policies, were not able
to identify suicide risks, and could not remember whether
they had been trained on handling suicidal inmates. In other
words, the defendants argued and presented evidence to
show that they did not consciously fail to take reasonable
measures to prevent Pittman’s suicide attempt. In light of the
evidence presented at trial and the arguments made by the
defendants, the use of the word “consciously” likely steered
the jury toward the subjective deliberate indifference stand-
ard. And that error “likely made [a] difference in the out-
come,” Guzman v. City of Chicago, 689 F.3d 740, 745 (7th Cir.
2012), because a reasonable jury could conclude that the de-
fendants’ failure to provide medical care for Pittman was ob-
8                                                     No. 19-2956

jectively unreasonable, but not a conscious failure. In sum, be-
cause the jury instruction misstated Miranda’s objective stand-
ard and the error was likely prejudicial, we reverse the judg-
ment and remand the case for a new trial.
                               III.
    Pittman also challenges two of the district court’s eviden-
tiary rulings: one barring any witness testimony as to whether
the defendants acted in a “deliberately indifferent” manner
and another excluding Banovz’s testimony that he notified
unnamed guards that Pittman was suicidal. “‘We review [the]
district court’s rulings on [the] motions in limine for an abuse
of discretion’ because ‘decisions regarding the admission and
exclusion of evidence are peculiarly within the competence of
the district court.’” Von der Ruhr v. Immtech Int'l, Inc., 570 F.3d
858, 862 (7th Cir. 2009) (alterations in original) (citation omit-
ted). We conclude that neither ruling amounted to an abuse
of discretion.
                                A.
    Pittman’s first challenge pertains to the district court’s
grant of the defendants’ motion in limine to bar witnesses
from testifying that the defendants were “deliberately indif-
ferent” toward him. Before we dive into the merits of this
challenge, we must first address the defendants’ contention
that Pittman failed to preserve it. Relying on this circuit’s rul-
ing in Jenkins v. Keating, the defendants argue that Pittman
forfeited this challenge by failing to renew his objection to the
pretrial evidentiary ruling at some point during the trial. 147
F.3d 577, 581 (7th Cir. 1998) (“[I]n order to preserve for appeal
the merits of a pre-trial ruling on a motion in limine, the party
who unsuccessfully opposes the motion must accept the
No. 19-2956                                                      9

court’s invitation to renew his or her challenge to it at trial.”).
The defendants’ reliance on Jenkins is misplaced, however, be-
cause that case turned on the district court’s stated willing-
ness to reconsider its pretrial ruling. By contrast, if a pretrial
ruling is definitive, the objecting party need not renew his ob-
jection to it. FED. R. EVID. 103(b) (“Once the court rules defini-
tively on the record—either before or at trial—a party need
not renew an objection or offer of proof to preserve a claim of
error for appeal.”); see also Wilson v. Williams, 182 F.3d 562, 563
(7th Cir. 1999) (“[A] definitive ruling in limine preserves an
issue for appellate review, without the need for later objection
… .”).
    In this case, the district court gave the parties no reason to
believe that its grant of the defendants’ motion in limine was
anything but definitive. Although the order contains little
analysis, it makes clear that granting such a motion is war-
ranted only if “the evidence is clearly inadmissible on all poten-
tial grounds.” (emphasis added). And the order contains no
conditional language other than a passing boilerplate refer-
ence to the fact that a ruling on a motion in limine is “subject
to change.” Notably, unlike the district court in Jenkins, the
district court in this case did not invite Pittman to renew his
challenge at any point during the trial. 147 F.3d at 586; see also
United States v. Addo, 989 F.2d 238, 242 (7th Cir. 1993) (holding
that a party abandons an objection if he fails to accept the dis-
trict court’s invitation to renew his objection during trial). Be-
cause the pretrial ruling was definitive, Pittman did not have
to renew his objection at trial to preserve it.
    Securing review of his argument, however, is as far as
Pittman gets because the district court’s ruling survives
scrutiny. Admittedly, the district court’s reasoning was
10                                                  No. 19-2956

flawed. It asserted that allowing any witness to testify that the
defendants were “deliberately indifferent” toward Pittman
would violate Federal Rules of Evidence 701, 702, and 704,
which together prohibit lay and expert witnesses from
offering outcome-determinative opinions. See FED. R. EVID.
701 (setting forth the rule regarding lay witness testimony);
FED. R. EVID. 702 (expert witness testimony); FED. R. EVID. 704
(testimony regarding an ultimate issue). That’s wrong; under
Rule 704(a), “[a]n opinion is not objectionable just because it
embraces an ultimate issue.” FED. R. EVID. 704(a). But this
mistake does not undercut the district court’s decision to
exclude the testimony because its decision is easily justified.
“Under Rules 701 and 702, opinions must be helpful to the
trier of fact, and Rule 403 provides for exclusion of evidence
which wastes time.” FED. R. EVID. 704(a) advisory committee’s
notes to 1972 Proposed Rules; see also FED. R. EVID. 403 (“The
court may exclude relevant evidence if its probative value is
substantially outweighed by a danger of one or more of the
following: unfair prejudice, confusing the issues, misleading
the jury, undue delay, wasting time, or needlessly presenting
cumulative evidence.”). In light of Miranda, any testimony
about the defendants’ alleged “deliberate indifference” was
far more likely to confuse the jury than to help it. See McCann
v. Ogle Cnty., 909 F.3d 881, 886 (7th Cir. 2018) (explaining that
under Miranda, “a standard of objective reasonableness, and
not deliberate indifference, governs claims under the Fourteenth
Amendment’s Due Process Clause for inadequate medical
care provided to pretrial detainees” (emphasis added)).
Excluding the testimony, therefore, was an eminently
reasonable choice. See Smith v. Hunt, 707 F.3d 803, 807–08 (7th
Cir. 2013) (“A decision is an abuse of discretion only if ‘no
No. 19-2956                                                              11

reasonable person would agree with the decision made by the
trial court.’” (citation omitted)).2
                                    B.
    Pittman also argues that the district court was wrong to
exclude Banovz’s testimony that he had notified unnamed
guards that Pittman was suicidal. We can dispose of this con-
tention succinctly because we already rejected it in Pittman’s
last appeal. The district court’s decision to exclude Banovz’s
testimony as to the unnamed guards was among the various
rulings before us in Pittman II. Although we remanded for a
new trial because we concluded that the district court’s exclu-
sion of the Banovz’s video interview was an abuse of discre-
tion, we expressly rejected all of Pittman’s other challenges.
See Pittman II, 863 F.3d at 738 (“Pittman’s brief raises several
other issues relating to how the judge conducted the trial.
None of these arguments has merit.”). Pittman gives us no
reason to depart from our previous ruling on this issue, so we
affirm the district court’s grant of the defendants’ motion. Tice
v. Am. Airlines, Inc., 373 F.3d 851, 853 (7th Cir. 2004) (“[A] rul-
ing made in an earlier phase of a litigation controls the later
phases unless a good reason is shown to depart from it.”).




    2 Pittman also argues that the exclusion was improper because the
parties had signed a written stipulation prior to the second trial, agreeing
that the testimony of any witness who testified at the first trial could be
presented to the jury without further foundation or authentication. This
argument is likewise unpersuasive. As we’ve explained, the district
court’s decision to bar witnesses from testifying that the defendants were
deliberately indifferent toward Pittman was proper for reasons other than
foundation or authentication.
12                                               No. 19-2956

                            ***
    Although we find no error in the district court’s eviden-
tiary rulings, the erroneous jury instruction requires us to
REVERSE the district court’s judgment and REMAND for a
new trial.